DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6, and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 states low-permeable. Low is a term of  degree. The term “low” in claim 3 is a relative term which renders the claim indefinite. The term “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 4 states “wherein each of the first stator”. It is unclear what “each of” refers to.
Claims 12-13 include a reference to the plurality of permanent magnets. This limitation has improper antecedent basis. It is believed that these claims should depend from claim 10, not claim 1.	
Dependent claims inherit the deficiencies of the claims from which they depend.
  	


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 7, 9-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over JPS5594482U (hereafter ‘448) in view of Behner US 20130097860 in further view of Nussbaumer US 20200021166.
 	Regarding claims 1-2, ‘448 discloses:
 	a cylindrical impeller 6 extending in an axial direction from a first end to a second end, the cylindrical impeller, , a first stator 11, which is a drive stator, and which interacts with the impeller as a first electromagnetic rotary drive, and a second stator 13, , the impeller configured to be magnetically driven (via 11 and 13), the first stator 11 arranged within the impeller 6 such that the impeller surrounds the first stator.  
 	Regarding the laminations “a plurality of vanes, each of the plurality of vanes being arranged between ends of the impeller with respect to the axial direction”, fans are commonly known to use a blower wheel having such a configuration. For example, Behner discloses such a vane configuration in e.g. Figs 1a-1c. 
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize vanes as taught by Behner in the impeller of ‘448 to gain the benefit of using a commonly known impeller configuration for blowers. 
 	‘448 as modified above does not disclose the other limitations of claims 1-2.
 	However, Nussbaumer discloses the use of a bearing and drive stator surrounded by a magnetically effective core for magnetically levitating and driving an impeller without contact with respect to the stator used for driving impellers (see impeller throughout including 0017 and 0182-0183). 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize bearing and drive stators and associated magnetically effective cores as taught by Nussbaumer for each motor in the system of ‘448 to gain the benefit of magnetically levitation the impeller of ‘448 as taught by Nussbaumer.
 	3. The cross-flow fan according to claim 1, wherein the first stator is encapsulated in a first stator housing of a low-permeable material, and the second stator is encapsulated in a second stator housing of a low-permeable material (see 20 in Fig 26 of Nussbaumer).  
 	7. The cross-flow fan according to claim 1, wherein the impeller is designed without a shaft (see Fig 9 of Nussbaumer).  
 	9. The cross-flow fan according to claim 7, wherein a number of the plurality of coil cores for each of the first and second stators is exactly three, or exactly four, or exactly five, or exactly six (see Fig 1 of Nussbaumer).  
 	10. The cross-flow fan according to claim 1, wherein each of the first and second magnetically effective cores of the impeller comprises a plurality of permanent magnets (see Fig 1 at 311 of Nussbaumer).  
 	11. The cross-flow fan according to claim 10, wherein each permanent magnet of the plurality of permanent magnets is a ring segment, and the plurality of permanent magnets of each of the first and second magnetically effective cores complement each other to form a ring (see Fig 1 of Nussbaumer).  
  	12. The cross-flow fan according to claim 1, wherein each permanent magnet of the plurality of permanent magnets is magnetized in a radial direction, and permanent magnets of the plurality of permanent magnets arranged adjacent to each other in a circumferential direction are each oppositely magnetized (see Fig 1 of Nussbaumer).  
 	13. The cross-flow fan according to claim 1, wherein a number of permanent magnets of the plurality of permanent magnets for each of the first and second magnetically effective cores is exactly four, or exactly eight, or exactly ten, or exactly twelve (see Fig 1 of Nussbaumer which includes which includes exactly 12 magnets wherein claim 1 uses the transition word “comprising”” which allows for additional elements). Additionally, the number of coils and magnets of a stator have a finite number of identifiable possibilities with predictable results. Therefore, any such number (e.g. 12) would be obvious to try as per MPEP 2143 I (E).
 	15. The cross-flow fan according to claim 1, wherein each of the first and second stators is coolable (the stators of 137 are capable of being cooled).

Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over JPS5594482U (hereafter ‘448) in view of Behner US 20130097860  in further view of Nussbaumer US 20200021166 in further view of Fujioka US 20110241467.
Regarding claim 4, Nussbaumer as modified above discloses a stator housing 20 but does not disclose a controller in the stator housing.
 In Fig 1, Fujioka discloses the stator includes a stator housing (enclosing 13) and a controller 151 to control or regulate the respective stator is disposed in the stator housing.  
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize a controller in each of the stator housings of Nussbaumer as modified above to gain the benefit of controlling each of the motors.
 	5. The cross-flow fan according to claim 4, wherein each of the first and second stator housings has a first housing portion and a second housing portion, and the first housing portion is arranged within the impeller and is surrounded by one of the first and second magnetically effective cores of the impeller, and the second housing portion has an outer diameter which is at least as large as an outer diameter of the one of the magnetically effective cores (see Fig 26 of ‘448).  
 	6. The cross-flow fan according to claim 5, wherein each of the first and second controllers is arranged in the second housing portion of the first and second stator housings, respectively (first and second housing portions are portions of housing 20 of ‘448 which house the motor and controller, respectively).  

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over JPS5594482U (hereafter ‘448) in view of Behner US 20130097860 in further view of Nussbaumer US 20200021166 in further view of Nakano US 20070257572.
 	 Nussbaumer as modified above discloses:
 	8. The cross-flow fan according to claim 1. wherein each of the first and second stators comprises a plurality of coil cores, each of which extends in a radial direction (see Fig 1 of Nussbaumer).
 	Regarding the limitations each coil core carries exactly one concentrated winding, it appears that is what is illustrated in Fig 1 of Nussbaumer. However, if this is not a sufficient teaching, the examiner turns to Nakano which discloses the use of a concentrated winding per tooth. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize a concentrated winding per tooth in the system of Nussbaumer as modified above  to gain the benefit of simplifying construction of the motor as opposed to distributed windings as the benefit of using a winding type known for use in fan motors as taught by Nakano in 0124.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over JPS5594482U (hereafter ‘448) in view of Behner US 20130097860 in further view of Nussbaumer US 20200021166in further view of Levine US 20070063603.
Nussbaumer as modified does not disclose the limitation of claim 14.
 	Levine discloses the use of a thermal protection layer 131 between a stator 108 and a controller 118.
              Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize a thermal protection layer as taught by Levine the stator housings of Nussbaumer as modified above to gain the benefit of providing thermal insulation between the motor and controller as taught by Levine in 0039.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANDREW FINK whose telephone number is (571)270-3373.  The examiner can normally be reached on M-Th 9-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4373.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Thomas Fink/Examiner, Art Unit 3746